Citation Nr: 1038310	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin disability, 
claimed as a skin rash on the left leg.  

3.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  

4.  Entitlement to service connection for a disability of the 
upper spine.  

5.  Entitlement to service connection for prostate cancer.  

6.  Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 
1970.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified in support of these claims during hearings 
held at the RO in November 2004, before a Decision Review 
Officer, and in August 2006, before the undersigned at the Board.

The Board remanded these claims for additional action in December 
2006.  

Based on a written statement received at the RO in April 2010 and 
a letter from a sleep physician received in May 2010, it appears 
that the Veteran is raising a claim of entitlement to service 
connection for a sleep disorder.  The Board refers this matter to 
the RO for appropriate action. 

The Board again addresses the claims of entitlement to service 
connection for prostate cancer and a psychiatric disability, 
including PTSD, in the REMAND section of this decision, below, 
and REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On March 2, 2010, the Board issued a decision dismissing the 
Veteran's appeal based on his written withdrawal of his claims.

2.  In April 2010, the Veteran submitted a written statement and 
supporting medical records establishing that, at the time he 
withdrew his claims, he was on psychiatric medications that 
caused him to act irrationally.

3.  Bilateral carpal tunnel syndrome is not related to the 
Veteran's active service. 

4.  A disability of the upper spine is not related to the 
Veteran's active service and arthritis did not manifest in 
service or to a compensable degree within a year of the Veteran's 
discharge therefrom.  

5.  Hypertension is not related to the Veteran's active service 
and did not manifest in service or to a compensable degree within 
a year of his discharge from service.  

6.  A skin disability is not related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  The March 2, 2010 Board decision dismissing claims of 
entitlement to service connection for hypertension, a skin 
disability, claimed as a skin rash on the left leg, bilateral 
carpal tunnel syndrome, arthritis of the upper spine and prostate 
cancer, all including as secondary to Agent Orange and other 
chemicals, and for a psychiatric disability, including PTSD, 
violated the Veteran's due process rights.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A disability of the upper spine was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1116; 38 
C.F.R. § 3.303, 3.307, 3.309.

4.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a), 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309.

5.  A skin disability, claimed as a skin rash on the left leg, 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur of March 2, 2010 Board decision

The Board may vacate an appellate decision at any time upon 
request of the appellant or his of her representative, or on the 
Board's own motion, when the decision violates the Veteran's due 
process rights or it involves the granting of benefits based on 
false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

In this case, the Veteran pursued the claims on appeal for in 
excess of five years before withdrawing them in writing in 2010.  
38 C.F.R. § 20.204 (2009) (providing that an appeal can be 
withdrawn in writing at any time prior to a Board decision).  In 
response, on March 2, 2010, the Board issued a decision 
dismissing the Veteran's appeal.  Thereafter, in April 2010, the 
Veteran submitted a written statement and supporting medical 
records establishing that, at the time he withdrew his claims, he 
was on psychiatric medications that caused him to act 
irrationally.  Therein, he asked that the March 2, 2010 decision 
be vacated.

Given the evidence that the Veteran lacked sufficient mental 
capacity at the time of his request to withdraw the appeals, the 
Board concludes that the March 2, 2010 Board decision addressing 
claims of entitlement to service connection for hypertension, a 
skin disability, claimed as a skin rash on the left leg, 
bilateral carpal tunnel syndrome, arthritis of the upper spine 
and prostate cancer, all including as secondary to Agent Orange 
and other chemicals, and for a psychiatric disability, including 
PTSD, denied the Veteran due process and, therefore, must be 
vacated. 

II.  Claims for Service Connection

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

1.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant of the information and medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if any, 
of which portion of the evidence the claimant is to provide and 
which portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. § 
3.159(b), (c) (2009).

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II).  

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated in May 2003, December 2006, 
July 2007 and June 2008.  

The content of the notice letters reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Some of the VCAA notice was provided after the initial 
adjudication of the claims, but the RO cured this timing 
deficiency by readjudicating the claims in supplemental 
statements of the case issued after it sent the notice.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2009).

The provisions of 38 C.F.R. § 3.103(c)(2) (2009) imposes two 
distinct notification duties on VA employees, including Board 
personnel, in conducting hearings: the duty to explain fully the 
issues and the duty to suggest the submission of evidence that 
may have been overlooked.  Bryant v. Shinseki, No. 08-4080 (U.S. 
Vet. App. Jul. 1, 2010) (per curiam).  During the Veteran's 
hearings, the undersigned identified the issues and advised the 
Veteran to provide medical opinions in support of his claims.  
See August 2006 Hearing Transcript, pp. 39-40.  The undersigned 
also asked the Veteran about his treatment of the claimed 
disabilities.  See August 2006 Hearing Transcript, p. 36.  The 
Veteran and his representative agreed to seek statements from 
persons who may have witnessed relevant events.

2.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002).

The RO and Appeals Management Center made reasonable efforts to 
identify and obtain relevant records in support of the Veteran's 
claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, they secured and associated with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records.  

The RO did not afford the Veteran a VA examination in support of 
the claims being decided, but in these cases, an examination is 
not mandated.  Under 38 U.S.C.A. 
§ 5103A(d) (West 2002), VA's duty to assist includes providing a 
claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability or recurrent and persistent 
symptoms thereof and indicates that the disability may be 
associated with the claimant's service.

The types of evidence that indicate that a current disability may 
be associated with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). The threshold for finding 
a link between a current disability and service is low. Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. at 83. 

As explained below, with regard to the claims for service 
connection for hypertension, bilateral carpal tunnel syndrome and 
arthritis of the upper spine, the claims file includes evidence 
that the claimant currently has the claimed disabilities, but no 
evidence, medical or lay, indicating that the disabilities may be 
associated with the Veteran's active service.  Although the 
Veteran asserts that his wrist/hand and neck disabilities are 
related to in-service training and his typing duties as a clerk, 
he has not reported that his wrist/hand and cervical spine 
symptoms initially manifested during service, or have continued 
to manifest since discharge.   He also has not reported that his 
hypertension initially manifested during service or within a year 
of discharge therefrom, or that it has continued to manifest 
since discharge.

With regard to his claim for service connection for a skin 
disability, he has submitted articles associating the disability 
with the Veteran's active service.  He has not, however, reported 
that this disability initially manifested during service or 
continued to manifest since discharge.

B.  Analysis 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, one such condition became 
manifest to a degree of 10 percent within one year from the date 
of discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  
In this regard, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).

Diseases associated with herbicide exposure include: chloracne or 
other acneform diseases consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL 
amyloidosis.  38 C.F.R. § 3.309(e) (2009); see also 74 Fed. Reg. 
21,258 (May 7, 2009); 38 C.F.R. § 3.307(a)(6)(ii) (2009).  Acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Carpal Tunnel Syndrome & Upper Spine Disability

The Veteran contends that his duties as a clerk during service 
caused him to develop carpal tunnel syndrome following discharge.  
He testified that these duties included spending hundreds of 
hours typing military orders and other documents and handling 
volumes of paper.  

The Veteran also alleges that certain in-service training 
exercises, including doing sit-ups and push-ups on concrete 
floors, and his frequent need to use his right palm forcefully as 
a door knocker during training, pounding on the wall when wishing 
to speak with his drill instructor, also contributed to the 
development of his carpal tunnel syndrome.  He denies having 
experienced any wrist or hand symptoms during service and 
indicates that such symptoms first manifested years later.  He 
also denies post-service repetitive stress in the workplace.

The Veteran also contends that the rigorous military training in 
which he participated as a Marine recruit caused him to develop 
arthritis in his upper spine.  He reports that he ran miles with 
a full field pack that was not designed properly for weight 
distribution and received many blows to the neck and head while 
training with sticks.  He asserts that the Marine Corps has since 
recognized the danger in using the old types of backpacks and 
progressed by developing ergonomic backpacks.  

The evidence of record does not support the Veteran's assertion 
that carpal tunnel syndrome or cervical spine arthritis is 
related to his active service.  His service treatment records do 
not show any wrist, hand or neck complaints or treatment and no 
references to carpal tunnel syndrome or a disability of the 
spine.  In fact, during a November 1970 examination for release 
from active duty, an examiner noted normal clinical evaluations 
of the Veteran's upper extremities and spine.  According to the 
Veteran's service personnel records, however, as alleged, during 
service, he worked as an administrative manager, the duties of 
which might have involved typing.

For his part, the Veteran has not reported pertinent symptoms in 
service or in the years immediately following service.  In his 
testimony he acknowledged that the symptoms became apparent some 
years after service and there is no other lay evidence of carpal 
tunnel syndrome or an upper spine disability during this period

Following discharge, beginning in 1997 for the wrists and hands 
and in 2002 for the upper spine, the Veteran received treatment 
for bilateral carpal tunnel syndrome and cervical spine 
arthritis.  Over three decades after service, he underwent 
surgery for the former condition.  He now receives regular 
treatment for both conditions.  No medical professional; however, 
has linked either of these conditions to the Veteran's active 
service, including his job duties as a clerk or any activities or 
exercises in which he engaged during his three-week period of 
basic training.  

During his August 2006 hearing, the Veteran specifically 
indicated that no doctor had ever told him that his carpal tunnel 
syndrome and arthritis were due to active service.  

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, the Veteran's 
assertions constitute the only evidence linking the claimed 
disabilities to service.  The assertions that the current 
disabilities are the result of remote traumas in service are not 
of a type that a lay person is competent to make.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Medical expertise, 
which the Veteran does not have, is needed to attribute the 
current disabilities to in-service injuries rather than to other 
potential causes.  

The Veteran is competent to state that he felt wrist, hand and 
neck pain at a certain time and that that pain persisted until a 
medical professional diagnosed carpal tunnel syndrome and 
arthritis.  He has not done so, however.

Because the Veteran asserts that such pain first manifested years 
after discharge and there is no competent evidence of record 
linking the pain and resulting disabilities to his active 
service, the Board concludes that bilateral carpal tunnel 
syndrome and arthritis of the upper spine were not incurred in or 
aggravated by active service.  With regard to the latter 
condition, which was initially diagnosed in 2002, the Board also 
concludes that it may not be presumed to have been so incurred.  

The RO adjudicated and the Board considered the Veteran's 
entitlement to these benefits under presumptions that apply to 
Veteran's exposed to herbicides or Agent Orange.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.309(e) (2009).  Aside from the 
fact that the record does not show that the Veteran had service 
in an area where herbicides were known to have been used, carpal 
tunnel syndrome and cervical spine disabilities are not among the 
diseases subject to presumptive service connection on the basis 
of herbicide exposure.  

A preponderance of the evidence is against each of these claims.  
The benefit-of-the-doubt rule is thus not for application.  

2.  Hypertension

The Veteran contends that he developed hypertension secondary to 
stress caused by in-service abuse by his drill instructor at 
Parris Island.  He alternatively claims that he developed 
hypertension secondary to his in-service exposure to various 
chemicals, including zinc cadmium, phosphorus and tear gas, and 
herbicides, including Agent Orange.  He denies having been 
diagnosed with hypertension during service and admits that it 
first manifested many years after discharge.  

In support of this claim, the Veteran has submitted lay 
statements from his brothers indicating that they recall the 
Veteran telling them about the abuse by his drill instructor.

Post-service medical documents, including VA and private 
outpatient treatment records dated since 2002, confirm that the 
Veteran currently has hypertension.  The question is thus whether 
this condition is related to the Veteran's active service.

The evidence of record does not support the Veteran's assertion 
that his hypertension is related to active service.  Service 
treatment records do not show elevated blood pressure readings or 
findings of hypertension.  On separation examination conducted in 
November 1970, the Veteran had blood pressure of 114/68.  

There is no evidence that the Veteran sought treatment for 
hypertension in the years following service, prior to 2002.  He 
has not reported that he had any pertinent symptoms during this 
period.  In 2002, he sought treatment, suspecting high blood 
pressure, and a medical professional diagnosed hypertension.  
Since then, medical professionals have continued to treat the 
Veteran for this condition.  None, however, has related this 
condition to the Veteran's active service, including the stress 
or exposure to toxic agents.  

The Veteran's statements represent the only evidence of a nexus 
between current hypertension and service.  However, the Veteran 
is not competent to relate his hypertension to specific causes in 
service.  In the absence of competent lay or medical evidence of 
a nexus between the hypertension and active service, the Board 
finds that hypertension is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge therefrom.  The Board thus concludes that 
hypertension was not incurred in or aggravated by active service 
and may not be presumed to have been so incurred.  

The RO adjudicated and the Board considered the Veteran's 
entitlement to these benefits under presumptions that apply to 
Veteran's exposed to herbicides or Agent Orange.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.309(e).  Again, however, hypertension is 
not among the diseases subject to presumptive service connection 
on the basis of herbicide exposure and there is no competent 
evidence otherwise relating hypertension to herbicide exposure 
during service.

A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  

3.  Skin Disability

The Veteran claims that he developed a skin disability secondary 
to his in-service exposure to various chemicals, including tear 
gas, jet fuel fumes, phosphorous, cleaning agents, PCBs, 
pesticides, oil and lubricant wastes, solvents, polluted water 
and grounds, batteries and ordinances.  He alternatively claims 
that he developed a skin disability secondary to the stress 
associated with his posttraumatic stress disorder.  

According to written statements he submitted in support of this 
appeal and his hearing testimony, much of his exposure to toxic 
agents occurred when he was stationed at Camp Geiger, a Superfund 
cleanup site, for training in spring 1969.  

He has submitted photographs of the skin on his legs, which 
confirm large, red patches of affected skin.  He has also 
submitted articles describing Camp Lejeune, which included Camp 
Geiger, as a cleanup site, discussing a drill instructor, claimed 
to be the one the Veteran identified, convicted of abuse, and 
linking psychological trauma to dermatologic symptoms.

Post-service medical documents, including VA and private 
outpatient treatment records dated since 2002, confirm that the 
Veteran currently has a skin disability diagnosed as eczema.  The 
question is thus whether this condition is related to the 
Veteran's active service.

The evidence of record does not support the Veteran's assertion 
that his skin disability is related to active service.  According 
to his service treatment records, during service, the Veteran did 
not report or receive treatment for skin complaints.    On 
separation examination conducted in November 1970, an examiner 
noted a normal clinical evaluation of the Veteran's skin.  

During the years following service, prior to 2002, the Veteran 
did not seek treatment for skin complaints and he has not since 
reported that he had any pertinent skin symptoms prior to 2002.  
In 2002, he sought treatment for skin complaints and a medical 
professional diagnosed eczema.  

Since then, medical professionals have intermittently treated the 
Veteran for skin complaints.  None, however, has related a 
current skin disability to the Veteran's active service, 
including the stress or exposure to toxic agents.  Moreover, the 
article the Veteran submitted is not specific to the Veteran and 
does not link his skin disability to psychological trauma or 
other claimed event in service.

The Veteran is not competent to relate his skin disability, first 
reported long after service, to stressors or exposures in 
service.  In the absence of competent evidence of a nexus between 
a current skin disability and the Veteran's active service, the 
Board finds that such disability is not related to such service.  
The Board thus concludes that a skin disability was not incurred 
in or aggravated by active service.

The RO adjudicated and the Board has considered the Veteran's 
entitlement to these benefits under presumptions that apply to 
Veteran's exposed to herbicides or Agent Orange.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.309(e).  The only skin disease subject to 
presumptive service connection on the basis of herbicide exposure 
is chloracne shown within one year of service.  The Veteran has 
not been shown to have chloracne.  The record contains no 
findings of chloracne, and the Veteran has not reported such 
findings.  

A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

The March 2, 2010 Board decision addressing claims of entitlement 
to service connection for hypertension, a skin disability, 
claimed as a skin rash on the left leg, bilateral carpal tunnel 
syndrome, arthritis of the upper spine and prostate cancer, all 
including as secondary to Agent Orange and other chemicals, and 
for a psychiatric disability, including PTSD, is vacated.

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for a disability of the upper spine is denied.  

Service connection for hypertension is denied.  

Service connection for a skin disability is denied.



REMAND

First, under the VCAA, VA is obliged to provide a claimant an 
examination under the following circumstances: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Post-service treatment records confirm that the Veteran has had 
prostate cancer during the course of this appeal.  The Veteran 
has written numerous statements and testified in great detail 
regarding certain toxic agents to which he was exposed during 
service.  He asserts that the cancer and residuals thereof are 
due to this exposure.  He has submitted articles in support of 
these assertions.  To date, however, VA has not obtained a 
medical opinion addressing whether the cancer and residuals 
thereof are due to this exposure.

Prostate cancer is a presumptive disease for veterans exposed to 
herbicides during service.  38 C.F.R. § 3.309(e).  The Veteran 
alleges that he was exposed to herbicides at Parris Island.  VA's 
adjudication manual, M21-1, provides for development where a 
Veteran claims exposure to herbicides outside of areas where they 
were known to have been used.  The manual provisions require 
further development in this case.

Finally, the RO afforded the Veteran a VA psychiatric examination 
in April 2009.  The examiner diagnosed PTSD attributed to an in-
service assault by a drill sergeant.  A stressor involving a 
personal assault may be verified by submitting evidence, 
including a VA examiner's opinion, of behavior changes in 
response to the stressor.  See 75 Fed. Reg. 39,857 (to be 
codified at 38 C.F.R. § 3.304(f)(5), formerly 38 C.F.R. 
§ 3.304(f)(4)).  To date, no VA examiner has expressed an opinion 
as to whether the Veteran exhibited behavioral changes in 
response to the in-service personal assault. 

The Board thus REMANDS this case for the following action:

1.  In accordance with VA's Manual M21-1, 
attempt to verify that herbicides were 
used at Parris Island, South Carolina, 
while the Veteran was allegedly serving 
there.

2.  Ask the examiner who conducted the 
April 2009 examination to review the 
claims file and provide an opinion as to 
whether the Veteran exhibited behavior 
changes in response to the reported in-
service assault by his drill instructor.  
Ask the examiner to provide rationale for 
this opinion.

If the examiner who provided the April 
2009 opinion is unavailable, transfer the 
claims folder to another competent medical 
professional to provide the necessary 
opinion and rationale.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if in order.  By 
this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need take no action 
unless he receives further notice.  He does, however, have the 
right to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).




These claims must be afforded expeditious treatment.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


